,’




           THE
                           OF    TEXAS




                                April   6, 1951

     Hon. Austin Gueet                    Opinion lo.    V-1165
     County Attorney
     Red River County                     Re: Feea to which a Justice
     Clarkeville,  Texas                      of the Peace is entitled
                                              in connection with hold-
     Dear Sir:                                Ing Inquests.
               Your request points out that under Article    1053,
     V.C.C.P., a justice   of the peace ia entitled  to a fee of
     $10.00 for an inquest on a dead body.     You then ask the
     following  questions2
                 %here a Justice   of the Peace, dur-
          ing his twelve year tenure of office,    held
          various lnqueats and filed his claim with
          the court for a fee of $5.00 which wa8 duly
          paid by the court without knowing the fee
          to which he was entitled    under the above
          article,   can he now file claim for the ad-
          ditional   mm of $5.00 for each inquest and
          be paid for the same?
                 "Where an Inquest Is held on two dead
          bodies at the same time occurring from the
          881118cause, is the Justice  of the Peace en-
          titled   to a fee for each dead body?"
                 Article   1053, V.C.C.P.,    prior     to 1947, provided
     in part:
                  "A justice   of the peace shall be en-
          titled,    for an inquest on a dead body, in-
          cluding certifying      and returning the
          proceedings      to the proper court, the sum
          of fi;e    dollars,   to be paid by the county.
          . . .
               In 1947, this portion of Article 1053 was a-
     mended by House Bill 217, Acts 50th Deg. 1947, ch.369,
     p.745, to provide:
                   ‘A Justice of the Peace shall be en-
           titled,    for an Inquest on a dead body,
           Including certifying     and returning the
Hon. Austin Guest,     page 2   (V-1165)


         proceeding to the proper court, the sum of
         Ten Dollars ($lO), to be paid by the couu-
        ‘ty.   . . *a
           House Bill 217, supra, became effective  on
June 12, 1947. Therefore,   since June 12, 1947, a jus-
tice of the peace has been entitled  to a fee of ten
dollars for an inquest on a dead body.
             It was held in Attorney       GeneralPs   Opinion
V-936    (1949) that
              “The two year statute of limitations
        is applicable    to recovery of the balance of
        delinquent fees due the Mstrict      Clerk in a
        suit against the county, and the statute of
        limitations   will begin to ruu on the date
        the District   Clerk collected  delinquent fees
        reported for a previous year.”
             It is our opinion that the principle       of law an-
nounced in Attorney General Opinion V-936 (1949) is equal-
ly applicable     to your request.     In answer to your first
question,    therefore,   it Is our opinion that the justice
of the peace mentioned in your request may collect            an ad-
ditional   five dollars     for each inquest held since June 12,
1947 for which he received a fee of only $5.00, pr.ovided
such fees are not barred by the two-year statute of lim-
itation.     In this couuection,     we wish to point out that
limitation     is a matter of affirmative    defense which may
be waived by the county.        Travis County V. Matthews, 255
S.W.2d 691 698 (Tex.Civ.Ap         0 1950           f e n.r.e.);
Att ‘y Gen. ‘Op. O-5564 (19417; Lstt&er$%~~           to Hon.
Jackson S.~ Webb, County Attorney of Dastrop County, dated
Bovember 1, 1949.
             Your second question is answered by Attorney
General’s    Opinion O-4468 (1942), wherein It is stated:

              *3.  If the justice deterlnined that
        he should hold separate inquests over each
        of the six dead bodies, and did hold such
        six separate inquests performing the serv-
        ices and duties required by Articles    975,
        978 and 987, he would be entitled    to an
        inquest fee of $5 (now $10) for each pro-
        ceeding and in this case a total of $50000
        (now $601.
Hon. Austin Guest,    page 3   (V-1165)


           "4.  If the _justice
                          _     _ determined that he
     should hold one joint lnquest proceeding
     and Bid hold only one inquest proceeding on
     the SIX dead bodies and certified      only oue
     inquest proceeding,    performing the services
     and duties required by Articles      975, 978
     and 987, he would only be entitled      to a $5
     fee (now $lO)."     (Ratter In parenthesis
     aqded.)
            You are advised, therefore,  that where one in-
quest is held by a justice   of the peace on two bodies,
the justice   of the peace is entitled  to only one inquest
fee of ten dollars.


           Since June 12, 1947, justices      of the
     peace have been entitled    to a fee of ten
     dollars for each inquest held.        (Art. 1053,
     V.C.C.P.,  as amended.)    Where a justice    of
     the'peace has collected    only five dollars
     for Inquests held subsequent to June 12,
     1947, he may collect    an additional    five
     dollars for each of such Inquests provided
     such fee is not barred by the two-year stat-
     ute of limitation.    Att'y Gen. Op. V- 936
      (1949)* A justice   of the peace is entitled
     to only one inquest fee of ten dollars for
     one inquest on two bodies.      Att'y Gen. Op.
     o-4460 (1942).
APPROVED:                             Yours very truly,

J. C. Davis, Jr.                         PRICE DARIEL
County Affairs  Mvision                Attorney General

Jesse P. Luton, Jr.
Reviewing Assistant
                                       Bs          ~b
Charles D. Blathews                    .+   John Reeves
First Assistant                               Assistant

JR:mw